Supplement Dated December 30, 2013 To The Summary Prospectus Dated April 29, 2013 Supplement Dated December 30, 2013 To The Prospectus Dated April 29, 2013 Curian Variable Series Trust Please note that the changes apply to your variable annuity product(s). Please note that all changes are effective January 2, 2014, unless otherwise noted below. In the summary prospectus for the Curian Guidance – Interest Rate Opportunities Fund in the sub-section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.13% Acquired Fund Fees and Expenses3 1.28% Total Annual Fund Operating Expenses 1.56% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. In the summary prospectus for the Curian Guidance – Multi-Strategy Income Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.13% Acquired Fund Fees and Expenses3 1.07% Total Annual Fund Operating Expenses 1.35% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. 1 In the summary prospectus for the Curian Guidance – Equity Income Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 1.25% Total Annual Fund Operating Expenses 1.56% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. In the summary prospectus for the Curian Guidance – Conservative Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 1.13% Total Annual Fund Operating Expenses 1.44% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 2 In the summary prospectus for the Curian Guidance – Moderate Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 1.21% Total Annual Fund Operating Expenses 1.52% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. In the summary prospectus for the Curian Guidance – Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.13% Acquired Fund Fees and Expenses3 1.25% Total Annual Fund Operating Expenses 1.53% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. 3 In the summary prospectus for the Curian Guidance – Moderate Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 1.28% Total Annual Fund Operating Expenses 1.59% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. In the summary prospectus for the Curian Guidance – Maximum Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 1.34% Total Annual Fund Operating Expenses 1.65% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 4 In the summary prospectus for the Curian Guidance – Tactical Moderate Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 1.12% Total Annual Fund Operating Expenses 1.43% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. In the summary prospectus for the Curian Guidance – Tactical Maximum Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 1.42% Total Annual Fund Operating Expenses 1.73% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 5 In the summary prospectus for the Curian Guidance – Institutional Alt 65 Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 1.57% Total Annual Fund Operating Expenses 1.88% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. In the summary prospectus for the Curian Guidance – Institutional Alt 100 Conservative Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.13% Acquired Fund Fees and Expenses3 1.76% Total Annual Fund Operating Expenses 2.04% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. 6 In the summary prospectus for the Curian Guidance – Institutional Alt 100 Moderate Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 1.85% Total Annual Fund Operating Expenses 2.16% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. In the summary prospectus for the Curian Guidance – Institutional Alt 100 Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.13% Acquired Fund Fees and Expenses3 1.68% Total Annual Fund Operating Expenses 1.96% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. 7 In the summary prospectus for the Curian Guidance – International Opportunities Conservative Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.13% Acquired Fund Fees and Expenses3 1.13% Total Annual Fund Operating Expenses 1.41% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. In the summary prospectus for the Curian Guidance – International Opportunities Moderate Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.13% Acquired Fund Fees and Expenses3 1.23% Total Annual Fund Operating Expenses 1.51% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. 8 In the summary prospectus for the Curian Guidance – International Opportunities Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.13% Acquired Fund Fees and Expenses3 1.30% Total Annual Fund Operating Expenses 1.58% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. In the summary prospectus for the Curian Guidance – Equity 100 Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 0.86% Total Annual Fund Operating Expenses 1.17% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 9 In the summary prospectus for the Curian Guidance – Fixed Income 100 Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.16% Acquired Fund Fees and Expenses3 0.74% Total Annual Fund Operating Expenses 1.05% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. In the summary prospectus for the Curian Guidance – Real Assets Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.15% Other Expenses2 0.13% Acquired Fund Fees and Expenses3 1.19% Total Annual Fund Operating Expenses 1.47% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies. 10 In the summary prospectus for the Curian Dynamic Risk Advantage – Diversified Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.85% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses2 0.26% Acquired Fund Fees and Expenses3 0.07% Total Annual Fund Operating Expenses 1.43% Less Waiver/Reimbursement4 (0.07)% Total Annual Fund Operating Expenses After Waiver/Reimbursement 1.36% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.20% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 4 Curian Capital has entered into a contractual agreement with the Fund under which it will waive 0.07% of its Management Fees.This fee waiver will continue for at least one year from the date of this Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. In the summary prospectus for the Curian Dynamic Risk Advantage – Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.85% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses2 0.26% Acquired Fund Fees and Expenses3 0.07% Total Annual Fund Operating Expenses 1.43% Less Waiver/Reimbursement4 (0.07)% Total Annual Fund Operating Expenses After Waiver/Reimbursement 1.36% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.20% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 11 4 Curian Capital has entered into a contractual agreement with the Fund under which it will waive 0.07% of its Management Fees.This fee waiver will continue for at least one year from the date of this Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. In the summary prospectus for the Curian Dynamic Risk Advantage – Income Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.85% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses2 0.26% Acquired Fund Fees and Expenses3 0.35% Total Annual Fund Operating Expenses 1.71% Less Waiver/Reimbursement4 (0.35)% Total Net Annual Fund Operating Expenses After Waiver/Reimbursement 1.36% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.20% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year. 3 Acquired Fund Fees and Expenses are the indirect expenses of investing in other investment companies.Accordingly, the expense ratio presented in the Financial Highlights section of the prospectus will not correlate to the Total Annual Operating Expense disclosed above. 4 Curian Capital has entered into a contractual agreement with the Fund under which it will waive 0.35% of its Management Fees.This fee waiver will continue for at least one year from the date of this Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. In the summary prospectus for the Curian/American Funds® Global Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses1 (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.33% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses2 0.16% Total Annual Fund Operating Expenses 1.74% Less Waiver/Reimbursement3 (0.65%) Total Net Annual Fund Operating Expenses After Waiver/Reimbursement 1.09% 1 The fee table and example reflect the expenses of both the Fund and the Master Fund. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the initial fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Curian Capital has entered into a contractual agreement with the Fund under which it will waive a portion (currently 0.65%) of its Management Fees for such time as the Fund is operated as a Feeder Fund, because during that time it will not be providing the portfolio management portion of the 12 advisory and management services.This fee waiver will continue as long as the Fund is part of a master-feeder structure, but in any event, this fee waiver will continue for at least one year from the date of Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. In the summary prospectus for the Curian/American Funds® Growth Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses1 (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.18% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses2 0.18% Total Annual Fund Operating Expenses 1.61% Less Waiver/Reimbursement3 (0.50)% Total Net Annual Fund Operating Expenses After Waiver/Reimbursement 1.11% 1 The fee table and example reflect the expenses of both the Fund and the Master Fund. 2 “Other Expenses” include an Administrative Fee of 0.10% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year.The Administrative Fee has been restated to reflect a change in the administrative services fee rate effective January 2, 2014. 3 Curian Capital has entered into a contractual agreement with the Fund under which it will waive a portion (currently 0.50%) of its Management Fees for such time as the Fund is operated as a Feeder Fund, because during that time it will not be providing the portfolio management portion of the advisory and management services.This fee waiver will continue as long as the Fund is part of a master-feeder structure, but in any event, the waiver will continue for at least one year from the date of this Prospectus, unless the Board of Trustees approves a change in or elimination of the waiver. In the summary prospectus for the Curian/PIMCO Credit Income Fund in the section entitled “Expenses,” please delete the table entitled “Annual Fund Operating Expenses” in its entirety and replace it with the following: Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.40% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses2 0.26% Total Annual Fund Operating Expenses 0.91% 1 Management Fees have been restated to reflect a change in the management fee rate effective January 2, 2014. 2 “Other Expenses” include an Administrative Fee of 0.20% which is payable to Curian Capital, LLC (“Curian Capital” or the “Adviser”) and are based on estimated amounts for the current fiscal year. 13 Effective January 1, 2014, in the prospectus section entitled “More About the Funds,” sub-section entitled “Benchmarks,” please delete the table in its entirety and replace with the following: Name Primary Benchmark Secondary Benchmark(s) Curian Guidance – Interest Rate Opportunities Fund Barclays U.S. Aggregate Bond Index 1 BofA Merrill Lynch U.S. Corporates 1-3 Years Index HFRX Fixed Income-Credit Index/Barclays U.S. Aggregate Bond Index (60/40) Curian Guidance – Multi-Strategy Income Fund Barclays U.S. Aggregate Bond Index 1 Barclays Multiverse Index Not Applicable Curian Guidance – Equity Income Fund MSCI All Country World Index (Net) 1 S&P 500 Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index (55/25/20) Curian Guidance – Conservative Fund Barclays U.S. Aggregate Bond Index Not Applicable Curian Guidance – Moderate Fund Dow Jones Moderate Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index/Credit Suisse Hedge Fund Index (25/20/35/20) Curian Guidance – Growth Fund Dow Jones Moderately Aggressive Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index/Credit Suisse Hedge Fund Index (35/30/15/20) Curian Guidance – Moderate Growth Fund Dow Jones Moderate Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index/Credit Suisse Hedge Fund Index (30/25/25/20) Curian Guidance – Maximum Growth Fund Dow Jones Moderately Aggressive Index 1 S&P 500 Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index/Credit Suisse Hedge Fund Index (40/35/10/15) Curian Guidance – Tactical Moderate Growth Fund Dow Jones Moderate Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index/Credit Suisse Hedge Fund Index (25/10/35/30) Curian Guidance – Tactical Maximum Growth Fund Dow Jones Moderately Aggressive Index 1 S&P 500 Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index/Credit Suisse Hedge Fund Index (30/15/25/30) Curian Guidance – Institutional Alt 65 Fund Credit Suisse Hedge Fund Index S&P 500 Index/MSCI EAFE Index (Net)/Barclays U.S. Aggregate Bond Index/Credit Suisse Hedge Fund Index (15/10/10/65) Curian Guidance – Institutional Alt 100 – Conservative Fund Credit Suisse Hedge Fund Index Not Applicable Curian Guidance – Institutional Alt 100 – Moderate Fund Credit Suisse Hedge Fund Index Credit Suisse Hedge Fund Index/FTSE EPRA/NAREIT Developed Index/Dow Jones-UBS Commodity Index (80/10/10) Curian Guidance – Institutional Alt 100 – Growth Fund Credit Suisse Hedge Fund Index Credit Suisse Hedge Fund Index/FTSE EPRA/NAREIT Developed Index/Dow Jones-UBS Commodity Index (60/20/20) Curian Guidance – International Opportunities Conservative Fund Dow Jones Moderately Conservative Index MSCI All Country World Index ex-U.S. Index (Net)/Citigroup World Government Bond ex-U.S. Index (20/80) Curian Guidance – International Opportunities Moderate Fund Dow Jones Moderate Index MSCI All Country World Index ex-U.S. Index (Net)/Citigroup World Government Bond ex-U.S. Index (60/40) Curian Guidance – International Opportunities Growth Fund Dow Jones Moderately Aggressive Index MSCI All Country World Index ex-U.S. Index (Net)/Citigroup World Government Bond ex-U.S. Index (80/20) Curian Guidance – Equity 100 Fund MSCI All Country World Index (Net) Not Applicable Curian Guidance – Fixed Income 100 Fund Barclays U.S. Aggregate Bond Index Not Applicable Curian Guidance – Real Assets Fund Barclays U.S. TIPS Index FTSE EPRA/NAREIT Developed Index /Dow Jones-UBS Commodity Index/Barclays U.S. 14 Name SecondaryBenchmark(s) TIPS Index (33/33/34) Curian Tactical Advantage 35 Fund Dow Jones Moderately Conservative Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index (25/10/65) Curian Tactical Advantage 60 Fund Dow Jones Moderate Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index (40/20/40) Curian Tactical Advantage 75 Fund Dow Jones Moderately Aggressive Index S&P 500 Index/MSCI EAFE Index (Net)/ Barclays U.S. Aggregate Bond Index (55/20/25) Curian Dynamic Risk Advantage - Diversified Fund Dow Jones Moderately Conservative Index BofA Merrill Lynch 1-3 Year U.S. Treasury Index/Barclays U.S. Corporate High Yield Index/Barclays U.S. Aggregate Bond Index/JP Morgan EMBI Global Index/MSCI US REIT Index/Dow Jones-UBS Commodity Index/MSCI All Country World Index (Net) (40/10/10/10/10/10) Curian Dynamic Risk Advantage - Growth Fund Dow Jones Moderate Index BofA Merrill Lynch 1-3 Year U.S. Treasury Index/MSCI All Country World Index (Net)/ S&P Dynamic VIX Futures Index/Dow Jones-UBS Commodity Index (40/24/24/12) Curian Dynamic Risk Advantage - Income Fund Dow Jones Moderately Conservative Index BofA Merrill Lynch 1-3 Year U.S. Treasury Index/Barclays U.S. Corporate High Yield Index/Dow Jones Global Select Real Estate Index/S&P U.S. Preferred Stock Index/S&P High Yield Dividend Aristocrats Index/S&P International Dividend Opportunities Index/JP Morgan EMBI Global Index/Barclays U.S. Credit Index(37/9/9/9/9/9/9/9) Curian/Aberdeen Latin America Fund MSCI EM Latin America 10/40 Index (Net) Not Applicable Curian/American Funds Global Growth Fund MSCI All Country World Index (Net) Not Applicable Curian/American Funds Growth Fund S&P 500 Index Not Applicable Curian/AQR Risk Parity Fund BofA Merrill Lynch U.S. 3-Month Treasury Bill Index MSCI All Country World Index (NR USD) / Barclays Global Aggregate Hedged Index (60/40) Curian/Ashmore Emerging Market Small Cap Fund MSCI Emerging Markets Small Cap Index (Net) Not Applicable Curian/Baring International Fixed Income Fund Citigroup World Gov’t Bond Index ex-U.S. Not Applicable Curian/BlackRock Global Long Short Credit Fund BofA Merrill Lynch U.S. 3-Month Treasury Bill Index Not Applicable Curian/DFA U.S. Micro Cap Fund Russell Microcap Index Russell 2000 Index Curian/DoubleLine Total Return Fund Barclays U.S. Aggregate Bond Index Not Applicable Curian/Eaton Vance Global Macro Absolute Return Advantage Fund BofA Merrill Lynch U.S. 3-Month Treasury Bill Index Credit Suisse Global Macro Index 2 HFRI Macro Index Curian/Epoch Global Shareholder Yield Fund MSCI World Index (Net) Not Applicable Curian/FAMCO Flex Core Covered Call Fund CBOE S&P 500 BuyWrite Index Not Applicable Curian Focused International Equity Fund MSCI EAFE Index (Net) Not Applicable Curian Focused U.S. Equity Fund S&P 1500 Index Not Applicable Curian/Franklin Templeton Frontier Markets Fund MSCI Frontier Markets Index (Net) Not Applicable Curian/Franklin Natural Resources Fund S&P North American Natural Resources Index Not Applicable Curian/Lazard International Strategic Equity Fund MSCI EAFE Index (Net) Not Applicable Curian Long Short Credit Fund BofA Merrill Lynch U.S. 3-Month Treasury Bill Index Not Applicable 15 Name Primary Benchmark
